DETAILED ACTION
Response to Amendment
This Office Action is responsive to the amendment filed on 02/12/2021. As indicated by the amendment: claims 1, 3 and 4 have been amended. In response to the amendment of claim 4, its rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. Claims 1-4 are presently pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Naito et al. (US 2009/0287043 A1).
Regarding claim 1, Naito discloses [[a]] an endoscopy system apparatus comprising: (a) an endoscope (2) including a control body (2a/2g/2d; par. [0038]; Fig. 3) , wherein one or more inlets of a surgical instrument (par. [0040] and [0043]; 2m/2n/2P1&15/2P2&15) are disposed at a proximal end of the docking block (Figs. 3 and 14); (b) a docking station (6; par. [0076]; Figs. 9, 10 and 13) including a docking mechanism (73/73A/74/75/76/77/6c/6m/6d; Fig. 11; par. [0076] and [0082]-[0083]), (i) wherein the docking mechanism is mechanically connected to the exterior of the docking block (Fig. 14); (ii) wherein the docking block and the docking mechanism include one matching orientation feature (36/6c/6m/6d; par. [0076]; Figs. 10 and 14) configured to align the one or more inlets of surgical instrument lumen (15) to one or more surgical instrument motorboxes (6B; Fig. 14); and (iii) wherein the docking block and the docking mechanism together further comprise a one-touch retaining mechanism (43a/77; par. [0083]; Fig. 12) for mechanically locking the docking block to the docking mechanism.
Regarding claim 2, Wilson discloses the endoscopy system of claim 1, wherein the one-touch retaining mechanism (43a/77; par. [0083]; Fig. 12) includes at least: (a) one or more lock pins (77a; par. [0083]; Fig. 12); and (b) one or more lock pin recesses (43a; par. [0083]; Fig. 12).
Regarding claim 3, Wilson discloses the endoscopy system of claim 1, wherein the one matching orientation feature (36/6c/6m/6d; par. [0076]; Figs. 10 and 14) comprises one or more alignment positioning features (6m) [[are]] asymmetric about a longitudinal axis of the control body or perpendicular to the longitudinal axis (Fig. 10).
Regarding claim 4, Wilson discloses the endoscopy system of claim 1, wherein the docking block (portion 2c is rectangular in shape along the longitudinal axis of the a longitudinal axis of the control body.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620.  The examiner can normally be reached on Mon - Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795